Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  10/23/2020. The instant application has claims 1-21 pending. The system and method for protection to memory for exclusive instruction of specific application program to an specific hardware device. There a total of 21 claims.

Allowable Subject Matter
Claims 4, 5-8,15, 17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing filed on 10/23/2020  has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
The disclosure filed on 10/23/2020 is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-14, 16,18-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2020/0264976 to Hoogerbrugge in view of US Patent Pub 2009/0150645 to Ono.

Regarding claim 1, Hoogerbrugge  discloses A system, comprising: a processor adapted to execute an instruction of an application program, (Fig. 1 item 14, processor instruction for memory & ¶0011, instruction set); a memory adapted to store the instruction of the application program(Fig. 1 item 20, memory having instructions & ¶0011); and a physical memory protection apparatus coupled to the processor and the memory, wherein the access instruction accesses the hardware device through the physical memory protection apparatus(Fig. 1 item 16 & ¶ 0012, the memory access out-of-bound is detected).

Hoogerbrugge  does not disclose the access instruction into hardware device. 
In the same field of endeavor as the claimed invention, Ono discloses wherein the instruction comprises an access instruction for a hardware device(¶ 0016& ¶60, permitting access to data area for the S/S program ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Hoogerbrugge invention to incorporate having an access instruction for the advantage of  allowing separate areas for S/S program and application program as taught in Ono see Par. 0016.


Regarding claim 2.   the combined method/system/medium of Hoogerbrugge and Ono, Hoogerbrugge discloses The system according to claim 1, further comprising a software part of a secure monitor, which writes permission data into a register set of the physical memory protection apparatus according to an application configuration table(Fig. 3 item 42, the write MSV indicator to cache).  

Regarding claim 3. the combined method/system/medium of Hoogerbrugge and Ono, Hoogerbrugge discloses The system according to claim 2, wherein when the secure monitor writes the permission data into the register set, execution of a verification step of a physical memory protection arbiter is triggered(¶ 0012, out-of-bounds is detected & ¶ 0013-0014).


Regarding claim 9, 18,  the combined method/system/medium of Hoogerbrugge and Ono, Hoogerbrugge discloses The system according to claim 2, wherein the permission data in the register set is not modifiable after being written but is lost after the system is shut down(Fig. 3 item 44, flush the indicator memory).  

Regarding claim 10,19,  the combined method/system/medium of Hoogerbrugge and Ono, Hoogerbrugge discloses The system according to claim 1, wherein the system is a system-on-chip(¶0013, the system on chip).  

Regarding claim 11. the combined method/system/medium of Hoogerbrugge and Ono, Hoogerbrugge discloses The system according to claim 1, wherein the physical memory protection apparatus is provided inside the processor(¶0011, the protection is inside the processor).  

Regarding claim 12. the combined method/system/medium of Hoogerbrugge and Ono, Hoogerbrugge discloses The system according to claim 2, further comprising a loader adapted to load and execute the secure monitor at an initialization phase of the system(¶0019, the initializing with zeros).  

Regarding claim 13. the combined method/system/medium of Hoogerbrugge and Ono, Hoogerbrugge discloses The system according to claim 12, wherein the secure monitor and the loader are stored in a read-only memory of the system(¶ 0012, the Level-a, Level-2 Cache for storing different secure data).

Regarding claim 14. Hoogerbrugge  discloses A method, comprising: receiving an instruction from a processor, determining, based on the access instruction(Fig. 1 item 14, processor instruction for memory & ¶0011, instruction set); and determining, based on permission data, whether the access instruction is an exclusive access instruction of a specific application program for a specific hardware device, and rejecting or continuing the access instruction accordingly, wherein the permission data comprises data indicating that a specific application program has an exclusive access permission to a specific hardware device(Fig. 1 item 16 & ¶ 0012, the memory access out-of-bound is detected).

But Hoogerbrugge  does not disclose the access instruction. In the same field of endeavor as the claimed invention, Ono discloses application program that issued the access instruction and a device address targeted by the access instruction wherein the instruction comprises an 21 BABA-0172-03SO1WO - PCT and USAPATENTaccess instruction for a hardware device
 (¶ 0016& ¶60, permitting access to data area for the S/S program & Fig. 8A “Instruction code for Program A” ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Hoogerbrugge invention to incorporate having an access instruction for the advantage of  allowing separate areas for S/S program and application program as taught in Ono see Par. 0016.

Regarding claim 16. the combined method/system/medium of Hoogerbrugge and Ono, Hoogerbrugge discloses The method according to claim 15, wherein the access instruction comprises a device address of the hardware device, and the permission data comprises a correspondence between device addresses for exclusive access and application program IDs(¶ 0012, the Level-a, Level-2 Cache for storing different secure data).

Regarding claim 20. the combined method/system/medium of Hoogerbrugge and Ono, Hoogerbrugge discloses The method of claim 14, wherein the access instruction accesses the hardware device through a physical memory protection apparatus(Fig. 1 item 16, the processor sends instruction to protection circuit).  

Regarding claim 21. A physical memory protection apparatus comprising: and a physical memory arbiter adapted to use hardware logic to determine, based on the permission data, wand reject or continue the access instruction accordingly( Fig. 1 item 16 & ¶ 0012, the memory access out-of-bound is detected).

But Hoogerbrugge  does not disclose the access instruction and permission register. In the same field of endeavor as the claimed invention, Ono discloses a register set adapted to store permission data, wherein the permission data comprises data indicating that a specific application program has an exclusive access permission to a specific hardware device (¶0028-0032 & ¶0052, the application program A having address space and S/S program having access to address space& Fig. 1 item 100 & Fig. 8A item “Access Permitted” & “Access Prohibited”); whether an access instruction is an exclusive access instruction of the specific application program for the specific hardware device(¶ 0016& ¶60, permitting access to data area for the S/S program & Fig. 8A “Instruction code for Program A” & Fig. 8B item “Instruction code for Program A or Instruction code for S/S Program” ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Hoogerbrugge invention to incorporate having an access instruction for the advantage of  allowing separate areas for S/S program and application program as taught in Ono see Par. 0016.

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2021/0334361 to Ren, which discloses the enclave for isolated execution.

US Patent 11188321 to Miyamoto, which discloses verification performed on second processor before loading into first processor 

US Patent 10223290 to Depeyrot, which discloses the access to address ranges for secure function and non-secure function.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov